UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2165


KIMBERLY JACKSON,

                Plaintiff - Appellant,
          v.

EDWARD S. COHN, et al Substitute Trustees,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     George Levi Russell, III, District
Judge. (1:12-cv-00393-GLR)


Submitted:   November 20, 2012              Decided: November 26, 2012


Before TRAXLER,     Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kimberly Jackson, Appellant Pro Se.    Michael Joseph McKeefery,
COHN, GOLDBERG & DEUTSCH, LLC, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kimberly    Jackson       appeals    the   district     court’s   order

dismissing her complaint for failure to state a claim and lack

of   jurisdiction.         We    have    reviewed     the    record    and    find   no

reversible     error.       Accordingly,          although   we    grant     leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.            Jackson v. Cohn, No. 1:12-cv-00393-GLR (D.

Md. Aug. 10, 2012).            We dispense with oral argument because the

facts   and    legal     contentions      are     adequately      presented    in    the

materials     before     the    court     and     argument   would    not     aid    the

decisional process.



                                                                              AFFIRMED




                                           2